Exhibit 10.10






































CHICO’S FAS, INC.
DEFERRED COMPENSATION PLAN




(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2019)






































 






--------------------------------------------------------------------------------


Chico’s FAS, Inc. Deferred Compensation Plan




ARTICLE I
Establishment and Purpose    1


ARTICLE II
Definitions    1


ARTICLE III
Eligibility and Participation    9


ARTICLE IV
Deferrals    10


ARTICLE V
Company Contributions    14


ARTICLE VI
Benefits    14


ARTICLE VII
Modifications to Payment Schedules    19


ARTICLE VIII
Valuation of Account Balances; Investments    19


ARTICLE IX
Administration    21


ARTICLE X
Amendment and Termination    22


ARTICLE XI
Informal Funding    23


ARTICLE XII
Claims    23


ARTICLE XIII
General Provisions    32








--------------------------------------------------------------------------------


Chico’s FAS, Inc. Deferred Compensation Plan




ARTICLE I
Establishment and Purpose
Chico’s FAS, Inc. (the “Company”) hereby amends and restates the Chico’s FAS,
Inc. Deferred Compensation Plan (the “Plan”), effective January 1, 2019. This
amendment and restatement is a continuation of the Chico’s FAS, Inc. Deferred
Compensation Plan effective January 1, 2008 but applies only to amounts deferred
under the Plan on or after January 1, 2005, and to amounts deferred prior to
January 1, 2005 that were not vested as of December 31, 2004. Amounts deferred
under the Plan prior to January 1, 2005 that were vested as of December 31, 2004
(the “Grandfathered Accounts”) shall be subject to the provisions of the Plan as
in effect on October 3, 2004, as the same may be amended from time to time by
the Company without material modification, it being expressly intended that such
Grandfathered Accounts are to remain exempt from the requirements of Code
Section 409A. The provisions of the Plan applicable to Grandfathered Accounts
are reflected in this document for ease of reference.


The purpose of the Plan is to attract and retain key employees by providing
Participants with an opportunity to defer receipt of a portion of their salary,
bonus, and other specified compensation. The Plan is not intended to meet the
qualification requirements of Code Section 401(a), but is intended to meet the
requirements of Code Section 409A, and shall be operated and interpreted
consistent with that intent.


The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits in the future. Participants in the Plan shall have the status of
general unsecured creditors of the Company or the Adopting Employer, as
applicable. Each Participating Employer shall be solely responsible for payment
of the benefits of its employees and their beneficiaries. The Plan is unfunded
for Federal tax purposes and is intended to be an unfunded arrangement for
eligible employees who are part of a select group of management or highly
compensated employees of the Employer within the meaning of Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA. Any amounts set aside to defray the
liabilities assumed by the Company or an Adopting Employer will remain the
general assets of the Company or the Adopting Employer and shall remain subject
to the claims of the Company’s or the Adopting Employer's creditors until such
amounts are distributed to the Participants.


ARTICLE II
Definitions
2.1
Account. Account means a bookkeeping account maintained by the Committee to
record the payment obligation of a Participating Employer to a Participant as
determined under the terms of the Plan. The Committee may maintain an Account to
record the total obligation to a Participant and component Accounts to reflect
amounts payable at different times and in different forms. Reference to an
Account means any such Account established by the Committee, as the context
requires. Accounts are intended to constitute unfunded obligations within the
meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.



2.2
Account Balance. Account Balance means, with respect to any Account, the total
payment obligation owed to a Participant from such Account as of the most recent
Valuation Date.



2.3
Adopting Employer. Adopting Employer means an Affiliate who, with the consent of
the Company, has adopted the Plan for the benefit of its eligible employees.






--------------------------------------------------------------------------------






2.4
Affiliate. Affiliate means a corporation, trade or business that, together with
the Company, is treated as a single employer under Code Section 414(b) or (c).



2.5
Base Pay. Base Pay means a Participant’s base salary and, to the extent approved
in writing by the Committee prior to the time when any related Compensation
Deferral Agreement would be required to become irrevocable under Section 4.3, a
Participant’s commissions and such other cash or equity-based compensation (if
any) approved by the Committee as Base Pay that may be deferred under the Plan.
Base Pay shall not include any compensation that has been previously deferred
under the Plan or any other arrangement subject to Code Section 409A.



2.6
Base Pay Deferral. Base Pay Deferral means the amount of a Participant’s Base
Pay which the Participant elects to have withheld on a pre-tax basis and
credited to his Account pursuant to Section 4.1.



2.7
Base Pay Threshold. Base Pay Threshold means $120,000. If the Participant was
eligible to participate in the Chico’s FAS, Inc. 2005 Deferred Compensation Plan
on December 31, 2018, the Base Pay Threshold is between $100,000 and $120,000.



2.8
Beneficiary. Beneficiary means a natural person, estate, or trust designated by
a Participant to receive payments to which a Beneficiary is entitled in
accordance with provisions of the Plan. The Participant’s spouse, if living,
otherwise the Participant’s estate, shall be the Beneficiary if: (a) the
Participant has failed to properly designate a Beneficiary, or (b) all
designated Beneficiaries have predeceased the Participant.



A former spouse shall have no interest under the Plan, as Beneficiary or
otherwise, unless the Participant designates such person as a Beneficiary after
dissolution of the marriage, except to the extent provided under the terms of a
domestic relations order as described in Code Section 414(p)(1)(B).


2.9
Bonus Pay. Bonus Pay means the amount awarded to a Participant for a Plan Year
under any annual or fiscal year (or lesser period) cash bonus plan or
arrangement maintained by the Company from time to time and, to the extent
approved in writing by the Committee prior to the time when any related
Compensation Deferral Agreement would be required to become irrevocable under
Section 4.3, the amount awarded to a Participant for a Plan Year(s) under any
long term equity or cash incentive plan or arrangement.



2.10
Bonus Pay Deferral. Bonus Pay Deferral means the amount of a Participant’s Bonus
Pay which the Participant elects to have withheld on a pre-tax basis and
credited to his account pursuant to Section 4.1.



2.11
Business Day. Business Day means each day on which the New York Stock Exchange
is open for business.



2.12
Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (a) a
change in the ownership of





--------------------------------------------------------------------------------




the Participating Employer, (b) a change in the effective control of the
Participating Employer, or (c) a change in the ownership of a substantial
portion of the assets of the Participating Employer.


For purposes of this Section, a change in the ownership of the Participating
Employer occurs on the date on which any one person, or more than one person
acting as a group, acquires ownership of stock of the Participating Employer
that, together with stock held by such person or group constitutes more than 50%
of the total fair market value or total voting power of the stock of the
Participating Employer. A change in the effective control of the Participating
Employer occurs on the date on which either: (y) a person, or more than one
person acting as a group, acquires ownership of stock of the Participating
Employer possessing 30% or more of the total voting power of the stock of the
Participating Employer, taking into account all such stock acquired during the
12-month period ending on the date of the most recent acquisition, or (z) a
majority of the members of the Participating Employer’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of such Board of Directors prior to
the date of the appointment or election, but only if no other corporation is a
majority shareholder of the Participating Employer. A change in the ownership of
a substantial portion of assets occurs on the date on which any one person, or
more than one person acting as a group, other than a person or group of persons
that is related to the Participating Employer, acquires assets from the
Participating Employer that have a total gross fair market value equal to or
more than 40% of the total gross fair market value of all of the assets of the
Participating Employer immediately prior to such acquisition or acquisitions,
taking into account all such assets acquired during the 12-month period ending
on the date of the most recent acquisition.


An event constitutes a Change in Control with respect to a Participant only if
the Participant performs services for the Participating Employer that has
experienced the Change in Control, or the Participant’s relationship to the
affected Participating Employer otherwise satisfies the requirements of Treasury
Regulation Section 1.409A-3(i)(5)(ii).


Notwithstanding anything to the contrary herein, with respect to a Participating
Employer that is a partnership, Change in Control means only a change in the
ownership of the partnership or a change in the ownership of a substantial
portion of the assets of the partnership, and the provisions set forth above
respecting such changes relative to a corporation shall be applied by analogy.


The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.


2.13
Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article XII of the Plan.



2.14
Code. Code means the Internal Revenue Code of 1986, as amended from time to
time.







--------------------------------------------------------------------------------




2.15
Code Section 409A. Code Section 409A means Section 409A of the Code, and
regulations and other guidance issued by the Treasury Department and Internal
Revenue Service thereunder.



2.16
Committee. Committee means the committee appointed by the Board of Directors of
the Company (or the appropriate committee of such board) to administer the Plan.
If no designation is made, the Chief Executive Officer of the Company or his
delegate shall have and exercise the powers of the Committee.



2.17
Company. Company means Chico’s FAS, Inc.



2.18
Company Contribution. Company Contribution means a credit by a Participating
Employer to a Participant’s Account(s) in accordance with the provisions of
Article V of the Plan. Company Contributions are credited at the sole discretion
of the Participating Employer and the fact that a Company Contribution is
credited in one year shall not obligate the Participating Employer to continue
to make such Company Contribution in subsequent years. Unless the context
clearly indicates otherwise, a reference to Company Contribution shall include
Earnings attributable to such contribution.



2.19
Company Stock. Company Stock means phantom shares of common stock issued by
Company.



2.20
Compensation. Compensation means a Participant’s Base Pay or Bonus Pay that may
be deferred under the Plan. Compensation shall not include any compensation that
has been previously deferred under the Plan or any other arrangement subject to
Code Section 409A.



2.21
Compensation Deferral Agreement. Compensation Deferral Agreement means an
agreement between a Participant and a Participating Employer that specifies: (a)
the amount of each component of Base Pay or Bonus Pay that the Participant has
elected to defer to the Plan in accordance with the provisions of Article IV,
and (b) the Payment Schedule applicable to one or more Accounts. The Committee
may permit different deferral amounts under each component of Base Pay or Bonus
Pay and may establish a minimum or maximum deferral amount for each such
component. A Compensation Deferral Agreement may also specify the investment
allocation described in Section 8.4.



2.22
Death Benefit. Death Benefit means the benefit payable under the Plan to a
Participant’s Beneficiary(ies) upon the Participant’s death as provided in
Section 6.1.



2.23
Deferral. Deferral means a Base Pay Deferral and/or Bonus Pay Deferral made in
accordance with the provisions of Article IV. Unless the context of the Plan
clearly indicates otherwise, a reference to Deferrals includes Earnings
attributable to such Deferrals.



Deferrals shall be calculated with respect to the Base Pay or Bonus Pay payable
to the Participant prior to any deductions or withholdings, but shall be reduced
by the Committee as necessary so that it does not exceed 100% of the cash Base
Pay or Bonus Pay of the Participant remaining after deduction of all required
income and employment taxes, other employee benefit deductions, and other
deductions required by law. Changes to payroll




--------------------------------------------------------------------------------




withholdings that affect the amount of Base Pay or Bonus Pay being deferred to
the Plan shall be allowed only to the extent permissible under Code Section
409A.


2.24
Disability Benefit. Disability Benefit means the benefit payable under the Plan
to a Participant in the event such Participant is determined to be Disabled.



2.25
Disabled or Disability. Disabled or Disability means the Participant is
determined to be disabled under the Chico’s FAS, Inc. Long Term Disability Plan
(the “LTD Plan”), provided the definition of disabled applied under the LTD Plan
complies with the provisions of Treas. Reg. Section 1.409A-3(i)(4). The LTD Plan
may provide for a definition of disabled that includes any covered disability
and does not have to include all disabilities covered under Treas. Reg. Section
1.409A-3(i)(4), as long as the definition actually applied complies with the
provisions of Treas. Reg. Section 1.409A-3(i)(4). In the event the definition in
the LTD Plan does not comply with the requirements of Treas. Reg. Section
1.409A-3(i)(4), Disabled or Disability will instead mean that a Participant is,
by reason of any medically-determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months: (a) unable to engage in any substantial
gainful activity, or (b) receiving income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Participant’s employer and, in such event, the Committee will determine
whether a Participant is Disabled or has a Disability in accordance with Code
Section 409A.



2.26
Earnings. Earnings means an adjustment to the value of an Account in accordance
with Article VIII.



2.27
Effective Date. Effective Date means January 1, 2019.



2.28
Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion, who has a Base Pay
rate at the time of election as specified in Section 4.1 equal to or in excess
of the Base Pay Threshold.



2.29
Employee. Employee means a common-law employee of an Employer.



2.30
Employer. Employer means, with respect to Employees it employs, the Company and
each Affiliate.



2.31
ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.



2.32
Fiscal Year Compensation. Fiscal Year Compensation means Compensation earned
during one or more consecutive fiscal years of a Participating Employer, all of
which is paid after the last day of such fiscal year or years.



2.33
Matching Contribution. Matching Contribution means the matching contribution
made into the Plan by a Participating Employer for a Participant for such Plan
Year in accordance with





--------------------------------------------------------------------------------




Section 4.2. Unless the context clearly indicates otherwise, a reference to
Matching Contribution shall include Earnings attributable to such contribution.


2.34
Grandfathered Account. Grandfathered Account means amounts deferred under the
Plan prior to January 1, 2005 that were vested as of December 31, 2004.



2.35
Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to defer Base Pay or Bonus Pay under the
Plan under Section 3.1 and any other person with an Account Balance greater than
zero, regardless of whether such individual continues to be an Eligible
Employee. A Participant’s continued participation in the Plan shall be governed
by Section 3.2 of the Plan.



2.36
Participating Employer. Participating Employer means the Company and each
Adopting Employer.



2.37
Payment Schedule. Payment Schedule means the date as of which payment of an
Account under the Plan will commence and the form in which payment of such
Account will be made.



2.38
Performance-Based Compensation. Performance-Based Compensation means
Compensation where the amount of, or entitlement to, the Compensation is
contingent on the satisfaction of pre-established organizational or individual
performance criteria relating to a performance period of at least 12 consecutive
months. Organizational or individual performance criteria are considered
pre-established if established in writing by not later than 90 days after the
commencement of the period of service to which the criteria relate, provided
that the outcome is substantially uncertain at the time the criteria are
established. The determination of whether Compensation qualifies as
“Performance-Based Compensation” will be made in accordance with Treas. Reg.
Section 1.409A-1(e) and subsequent guidance.



2.39
Plan. Generally, the term Plan means the “Chico’s FAS, Inc. Deferred
Compensation Plan” as documented herein and as may be amended from time to time
hereafter. However, to the extent permitted or required under Code Section 409A,
the term Plan may in the appropriate context also mean a portion of the Plan
that is treated as a single plan under Treas. Reg. Section 1.409A-1(c), or the
Plan or portion of the Plan and any other nonqualified deferred compensation
plan or portion thereof that is treated as a single plan under such section.



2.40
Plan Year. Plan Year means January 1 through December 31.



2.41
Retirement. Retirement means a Participant’s Separation from Service after
attainment of age 65.



2.42
Retirement Benefit. Retirement Benefit means the benefit payable to a
Participant under the Plan following the Retirement of the Participant.



2.43
Retirement/Termination Account. Retirement/Termination Account means an Account
established by the Committee to record the amounts payable to a Participant upon
Separation from Service. Unless the Participant has established a Specified Date
Account, all Deferrals,





--------------------------------------------------------------------------------




Matching Contributions and Company Contributions shall be allocated to a
Retirement/Termination Account on behalf of the Participant.


2.44
Separation from Service. Separation from Service means an Employee’s termination
of employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.



Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service if the
Employer and the Employee reasonably anticipated that the level of services to
be performed by the Employee after a date certain would be reduced to 20% or
less of the average services rendered by the Employee during the immediately
preceding 36-month period (or the total period of employment, if less than 36
months) disregarding periods during which the Employee was on a bona fide leave
of absence.


An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (a) the six-month anniversary of the
commencement of the leave, or (b) the expiration of the Employee’s right, if
any, to reemployment under statute or contract.


For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.30 of the Plan, except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of determining
whether another organization is an Affiliate of the Company under Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining whether another organization is an Affiliate of the Company under
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.


The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.


2.45
Specified Date Account. Specified Date Account means an Account established by
the Committee to record the amounts payable at a future date as specified in the
Participant’s Compensation Deferral Agreement. Unless otherwise determined by
the Committee, a Participant may maintain no more than five Specified Date
Accounts. A Specified Date Account may be identified in enrollment materials as
an “In-Service Account” or such other name as established by the Committee
without affecting the meaning thereof.



2.46
Specified Date Benefit. Specified Date Benefit means the benefit payable to a
Participant under the Plan in accordance with Section 6.1(c).



2.47
Specified Employee. Specified Employee means an Employee who, as of the date of
his or her Separation from Service, is a “key employee” of the Company or any
Affiliate, any stock of which is actively traded on an established securities
market or otherwise.





--------------------------------------------------------------------------------




An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.
Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.


For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code Section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under Code
Section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.


Notwithstanding anything in this paragraph to the contrary: (a) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (b) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.


In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.


2.48
Specified Employee Identification Date. Specified Employee Identification Date
means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.



2.49
Specified Employee Effective Date. Specified Employee Effective Date means the
first day of the fourth month following the Specified Employee Identification
Date, or such earlier date as is selected by the Committee.



2.50
Substantial Risk of Forfeiture. Substantial Risk of Forfeiture means the
description specified in Treas. Reg. Section 1.409A-1(d).



2.51
Termination Benefit. Termination Benefit means the benefit payable to a
Participant under the Plan following the Participant’s Separation from Service
prior to Retirement.





--------------------------------------------------------------------------------






2.52
Unforeseeable Emergency. Unforeseeable Emergency means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, the Participant’s dependent (as defined
in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant. The types of events which may
qualify as an Unforeseeable Emergency may be limited by the Committee.



2.53
Valuation Date. Valuation Date means each Business Day.



2.54
Year of Service. Year of Service means each 12-month period of continuous
service with the Employer.

ARTICLE III
Eligibility and Participation
3.1
Eligibility and Participation. An Eligible Employee becomes a Participant upon
the earlier to occur of: (a) a credit of Company Contributions under Article V,
or (b) receipt of notification of eligibility to participate.



3.2
Duration. A Participant shall be eligible to defer Base Pay or Bonus Pay and
receive allocations of Matching Contributions and Company Contributions, subject
to the terms of the Plan, for as long as such Participant remains an Eligible
Employee. A Participant who is no longer an Eligible Employee but has not
Separated from Service may not defer Base Pay or Bonus Pay under the Plan beyond
the Plan Year in which he or she became ineligible but may otherwise exercise
all of the rights of a Participant under the Plan with respect to his or her
Account(s). On and after a Separation from Service, a Participant shall remain a
Participant as long as his or her Account Balance is greater than zero (0), and
during such time may continue to make allocation elections as provided in
Section 8.4. An individual shall cease being a Participant in the Plan when all
benefits under the Plan to which he or she is entitled have been paid.



ARTICLE IV
Deferrals


4.1
Deferrals by Participants.



(a)
A Participant may file with the Committee a Compensation Deferral Agreement
pursuant to which such Participant elects to make Deferrals. Participants may
defer, in whole percentages, the following:



(i)    up to 80% of Base Pay;


(ii)    up to 100% of Bonus Pay.




--------------------------------------------------------------------------------






(b)
A Participant may elect to defer Base Pay or Bonus Pay by submitting a
Compensation Deferral Agreement during the enrollment periods established by the
Committee and in the manner specified by the Committee, but in any event, in
accordance with Section 4.3. A Compensation Deferral Agreement that is not
timely filed with respect to a service period or component of Base Pay or Bonus
Pay shall be considered void and shall have no effect with respect to such
service period or Compensation. The Committee may modify any Compensation
Deferral Agreement prior to the date the election becomes irrevocable under the
rules of Section 4.3.



(c)
The Participant shall specify on his or her Compensation Deferral Agreement the
amount of Deferrals and whether to allocate Deferrals to a
Retirement/Termination Account or to a Specified Date Account. If no designation
is made, Deferrals shall be allocated to the Retirement/Termination Account. A
Participant may also specify in his or her Compensation Deferral Agreement the
Payment Schedule applicable to his or her Plan Accounts. If the Payment Schedule
is not specified in a Compensation Deferral Agreement, the Payment Schedule
shall be the Payment Schedule specified in Section 6.2.



4.2
Matching Contributions. The Company shall credit a Matching Contribution to the
Plan on behalf of each Participant with respect to each Plan Year starting with
Plan Year beginning January 1, 2019. For Plan Year 2019, Base Pay Deferrals
related to Compensation earned in 2018 that is paid in 2019 for the payroll that
includes December 31, 2018, shall be credited with a Matching Contribution. For
the Plan Year beginning January 1, 2019, the amount of the Company Matching
Contribution shall equal fifty percent (50%) of the first two and a half percent
(2.5%) of a Participant’s Base Pay Deferrals. Matching Contributions shall be
allocated to the same Retirement/Termination Account or Specified Date Account
as the related Base Pay Deferrals and shall be subject to the same Payment
Schedule as applicable to the related Base Pay Deferrals, in each case as
provided in Section 4.1(c). To the extent no designations are made under Section
4.1(c), then the default provisions in Section 4.1(c) and Section 6.2 shall
apply to the Matching Contributions.



4.3    Timing Requirements for Compensation Deferral Agreements.


(a)
First Year of Eligibility. In the case of the first year in which an Eligible
Employee becomes eligible to participate in the Plan, he or she has up to 30
days following his or her initial eligibility to submit a Compensation Deferral
Agreement with respect to Base Pay or Bonus Pay to be earned during such year.
The Compensation Deferral Agreement described in this paragraph becomes
irrevocable upon the end of such 30-day period. The determination of whether an
Eligible Employee may file a Compensation Deferral Agreement under this
paragraph shall be determined in accordance with the rules of Code Section 409A,
including the provisions of Treas. Reg. Section 1.409A-2(a)(7).



A Compensation Deferral Agreement filed under this paragraph applies to Base Pay
or Bonus Pay earned on and after the date the Compensation Deferral Agreement
becomes irrevocable.




--------------------------------------------------------------------------------






(b)
Prior Year Election. Except as otherwise provided in this Section 4.3,
Participants may defer Base Pay or Bonus Pay by filing a Compensation Deferral
Agreement no later than December 31 of the year prior to the year in which the
Base Pay or Bonus Pay to be deferred is earned. A Compensation Deferral
Agreement described in this paragraph shall become irrevocable with respect to
such Base Pay or Bonus Pay as of January 1 of the year in which such Base Pay or
Bonus Pay is earned.



(c)
Performance-Based Compensation. Participants may file a Compensation Deferral
Agreement with respect to Performance-Based Compensation no later than the date
that is six months before the end of the performance period, provided that:



(i)
the Participant performs services continuously from the later of the beginning
of the performance period or the date the criteria are established through the
date the Compensation Deferral Agreement is submitted; and

(ii)
the Compensation is not readily ascertainable as of the date the Compensation
Deferral Agreement is filed.



A Compensation Deferral Agreement becomes irrevocable with respect to
Performance-Based Compensation as of the day immediately following the latest
date for filing such election. Any election to defer Performance-Based
Compensation that is made in accordance with this paragraph and that becomes
payable as a result of the Participant’s death or disability (as defined in
Treas. Reg. Section 1.409A-1(e)) or upon a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)) prior to the satisfaction of the performance
criteria, will be void.


(d)
Sales Commissions. Sales commissions (as defined in Treas. Reg. Section
1.409A-2(a)(12)(i)) are considered to be earned by the Participant in the
taxable year of the Participant in which the customer remits payment to the
Employer. The Compensation Deferral Agreement must be filed before the last day
of the year preceding the year in which the sales commissions are earned and
becomes irrevocable after that date.



(e)
Fiscal Year Compensation. A Participant may defer Fiscal Year Compensation by
filing a Compensation Deferral Agreement prior to the first day of the fiscal
year or years in which such Fiscal Year Compensation is earned. The Compensation
Deferral Agreement described in this paragraph becomes irrevocable on the first
day of the fiscal year or years to which it applies.



(f)
Short-Term Deferrals. Base Pay or Bonus Pay that meets the definition of a
“short-term deferral” described in Treas. Reg. Section 1.409A-1(b)(4) may be
deferred in accordance with the rules of Article VII, applied as if the date the
Substantial Risk of Forfeiture lapses is the date payments were originally
scheduled to commence, provided, however, that the provisions of Section 7.3
shall not apply to payments attributable to a Change in Control (as defined in
Treas. Reg. Section 1.409A-3(i)(5)).







--------------------------------------------------------------------------------




(g)
Certain Forfeitable Rights. With respect to a legally binding right to a payment
in a subsequent year that is subject to a forfeiture condition requiring the
Participant’s continued services for a period of at least 12 months from the
date the Participant obtains the legally binding right, an election to defer
such Base Pay or Bonus Pay may be made on or before the 30th day after the
Participant obtains the legally binding right to the Compensation, provided that
the election is made at least 12 months in advance of the earliest date at which
the forfeiture condition could lapse. The Compensation Deferral Agreement
described in this paragraph becomes irrevocable after such 30th day. If the
forfeiture condition applicable to the payment lapses before the end of the
required service period as a result of the Participant’s death or disability (as
defined in Treas. Reg. Section 1.409A-3(i)(4)) or upon a Change in Control (as
defined in Treas. Reg. Section 1.409A-3(i)(5)), the Compensation Deferral
Agreement will be void unless it would be considered timely under another rule
described in this Section.



(h)
Company Awards. Participating Employers may unilaterally provide for deferrals
of Company awards prior to the date of such awards. Deferrals of Company awards
(such as sign-on, retention, or severance pay) may be negotiated with a
Participant prior to the date the Participant has a legally binding right to
such Compensation.



(i)
“Evergreen” Deferral Elections. The Committee, in its discretion, may provide in
the Compensation Deferral Agreement that such Compensation Deferral Agreement
will continue in effect for each subsequent year or performance period in
accordance with rules and procedures established by the Committee. Such
“evergreen” Compensation Deferral Agreements will become effective with respect
to an item of Base Pay or Bonus Pay on the date such election becomes
irrevocable under this Section 4.3. In the event an evergreen election provides
for Deferrals to a Specified Date Account and applying the evergreen election
would not meet any applicable minimum deferral period, the evergreen
Compensation Deferral Agreement shall be deemed revised prior to the date it
becomes irrevocable to provide that the Deferrals shall be allocated to the
Retirement/Termination Account and shall be subject to the time and form of
payment provisions applicable to the Retirement/Termination Account, including
any applicable default provisions. The Committee shall notify the Participant of
the revised evergreen election. An evergreen Compensation Deferral Agreement may
be terminated or modified prospectively with respect to Base Pay or Bonus Pay
for which such election remains revocable under this Section 4.3. A Participant
whose Compensation Deferral Agreement is cancelled in accordance with Section
4.7 will be required to file a new Compensation Deferral Agreement under this
Article IV in order to recommence Deferrals under the Plan.



4.4
Allocation of Deferrals. A Compensation Deferral Agreement may allocate
Deferrals to one or more Specified Date Accounts and/or to the
Retirement/Termination Account. The Committee may, in its discretion, establish
a minimum deferral period for the establishment of a Specified Date Account (for
example, the fifth Plan Year following the year Base Pay or Bonus Pay is
allocated to such accounts.).







--------------------------------------------------------------------------------




4.5
Deductions from Pay. The Committee has the authority to determine the payroll
practices under which any component of Base Pay or Bonus Pay subject to a
Compensation Deferral Agreement will be deducted from a Participant’s
Compensation.



4.6
Vesting.



(a)
Participant Deferrals shall be 100% vested at all times.



(b)
Matching Contributions shall become vested in accordance with the following
schedule:

Year of Service
Vested Percentage
 
 
Less than 2
0%
2
25%
3
50%
4
75%
5 or more
100%

(c)
All Matching Contributions shall become 100% vested upon the occurrence of the
earliest of: (i) the death of the Participant while actively employed, (ii) the
Disability of the Participant, (iii) Retirement of the Participant, or (iv) a
Change in Control. The Participating Employer may, at any time, in its sole
discretion, increase a Participant’s vested interest in a Matching Contribution.
The portion of a Participant’s Accounts that remains unvested upon his or her
Separation from Service after the application of the terms of Section 4.6 shall
be forfeited.

4.7
Cancellation of Deferrals. The Committee may cancel a Participant’s Deferrals
(a) for the balance of the Plan Year in which an Unforeseeable Emergency occurs
and (b) during periods in which the Participant is unable to perform the duties
of his or her position or any substantially similar position due to a mental or
physical impairment that can be expected to result in death or last for a
continuous period of at least six months, provided cancellation occurs by the
later of the end of the taxable year of the Participant or the 15th day of the
third month following the date the Participant incurs the disability (as defined
in this paragraph (b)). In the event a Participant receives an “Early
Non-Scheduled Distribution” (voluntary withdrawal with “haircut”) from a
Grandfathered Account, the Participant shall continue to make Deferrals to the
Plan for the remainder of the Plan Year during which the Non-Scheduled
Distribution was made (despite language to the contrary in the prior Plan
document), but shall not be permitted to make Deferrals to the Plan in the Plan
Year following the Plan Year in which the withdrawal is made.







--------------------------------------------------------------------------------




ARTICLE V
Company Contributions
5.1
Discretionary Company Contributions. The Participating Employer may, from time
to time in its sole and absolute discretion, credit Company Contributions to any
Participant in any amount determined by the Participating Employer. Such
contributions will be credited to a Participant’s Retirement/Termination
Account.



5.2
Vesting. Company Contributions described in Section 5.1, above, and the Earnings
thereon, shall vest in accordance with the vesting schedule(s) established by
the Committee at the time that the Company Contribution is made. All Company
Contributions shall become 100% vested upon the occurrence of the earliest of:
(a) the death of the Participant while actively employed, (b) the Disability of
the Participant, (c) Retirement of the Participant, or (d) a Change in Control.
The Participating Employer may, at any time, in its sole discretion, increase a
Participant’s vested interest in a Company Contribution. The portion of a
Participant’s Accounts that remains unvested upon his or her Separation from
Service after the application of the terms of this Section 5.2 shall be
forfeited.



ARTICLE VI
Benefits
6.1
Benefits, Generally. A Participant shall be entitled to the following benefits
under the Plan:



(a)
Retirement Benefit. Upon the Participant’s Separation from Service due to
Retirement, he or she shall be entitled to a Retirement Benefit. The Retirement
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and (i) if the Retirement/Termination Account is payable in a lump sum,
the unpaid balances of any Specified Date Accounts, or (ii) if the
Retirement/Termination Account is payable in installments, the vested portion of
any Specified Date Accounts with respect to which payments have not yet
commenced. The Retirement Benefit shall be based on the value of that Account(s)
as of the end of the month in which Separation from Service occurs or such later
date as the Committee, in its sole discretion, shall determine. Payment of the
Retirement Benefit will be made or begin the first day of the month following
the month in which Separation from Service occurs, provided, however, that with
respect to a Participant who is a Specified Employee as of the date such
Participant incurs a Separation from Service, payment will be made or begin on
the first day of the seventh month following the month in which such Separation
from Service occurs. If the Retirement Benefit is to be paid in the form of
installments, any subsequent installment payments to a Specified Employee will
be paid on the anniversary of the date the first payment would have been made
had the Participant not been classified as a Specified Employee.



(b)
Termination Benefit. Upon the Participant’s Separation from Service for reasons
other than death, Disability or Retirement, he or she shall be entitled to a
Termination Benefit. The Termination Benefit shall be equal to the vested
portion of the Retirement/Termination Account and: (i) if the
Retirement/Termination Account is payable in a lump sum, the unpaid balances of
any Specified Date Accounts, or (ii)





--------------------------------------------------------------------------------




if the Retirement/Termination Account is payable in installments, the vested
portion of any Specified Date Accounts with respect to which payments have not
yet commenced. The Termination Benefit shall be based on the value of that
Account(s) as of the end of the month in which Separation from Service occurs or
such later date as the Committee, in its sole discretion, shall determine.
Payment of the Termination Benefit will be made or begin the first day of the
month following the month in which Separation from Service occurs, provided,
however, that with respect to a Participant who is a Specified Employee as of
the date such Participant incurs a Separation from Service, payment will be made
or begin on the first day of the seventh month following the month in which such
Separation from Service occurs.


(c)
Specified Date Benefit. If the Participant has established one or more Specified
Date Accounts, he or she shall be entitled to a Specified Date Benefit with
respect to each such Specified Date Account. The Specified Date Benefit shall be
equal to the vested portion of the Specified Date Account, based on the value of
that Account as of the end of the month designated by the Participant at the
time the Account was established. Payment of the Specified Date Benefit will be
made or begin the first day of the month following the designated month.



(d)
Disability Benefit. Upon a determination by the Committee that a Participant is
Disabled, he or she shall be entitled to a Disability Benefit. The Disability
Benefit shall be equal to the vested portion of the Retirement/Termination
Account and the unpaid balances of any Specified Date Accounts. The Disability
Benefit shall be based on the value of the Accounts as of the last day of the
month prior to the month in which payment is made, or such later date as is
determined by the Committee, and will be paid the first day of the seventh month
following the month in which Disability of such Participant occurred.



(e)
Death Benefit. In the event of the Participant’s death, his or her designated
Beneficiary(ies) shall be entitled to a Death Benefit. The Death Benefit shall
be equal to the vested portion of the Retirement/Termination Account and the
unpaid balances of any Specified Date Accounts. The Death Benefit shall be based
on the value of the Accounts as of the end of the month in which death occurred,
with payment made in the first day of the following month.



(f)
Unforeseeable Emergency Payments. A Participant who experiences an Unforeseeable
Emergency may submit a written request to the Committee to receive payment of
all or any portion of his or her vested Accounts. Whether a Participant or
Beneficiary is faced with an Unforeseeable Emergency permitting an emergency
payment shall be determined by the Committee based on the relevant facts and
circumstances of each case, but, in any case, a distribution on account of
Unforeseeable Emergency may not be made to the extent that such emergency is or
may be reimbursed through insurance or otherwise, by liquidation of the
Participant’s assets, to the extent the liquidation of such assets would not
cause severe financial hardship, or by cessation of Deferrals under the Plan. If
an emergency payment is approved by the Committee, the amount of the payment
shall not exceed the amount reasonably necessary to satisfy the need, taking
into account the additional





--------------------------------------------------------------------------------




compensation that is available to the Participant as the result of cancellation
of deferrals to the Plan, including amounts necessary to pay any taxes or
penalties that the Participant reasonably anticipates will result from the
payment. The amount of the emergency payment shall be subtracted first from the
vested portion of the Participant's Retirement/Termination Account until
depleted and then from the vested Specified Date Accounts, beginning with the
Specified Date Account with the latest payment commencement date. Emergency
payments shall be paid in a single lump sum within the 90-day period following
the date the payment is approved by the Committee.


(g)
Voluntary Withdrawals of Grandfathered Accounts. A Participant may elect at any
time to voluntarily withdraw up to 90% of the vested Account Balance in his or
her Grandfathered Account(s). If such a withdrawal is requested, the Participant
shall forfeit an amount equal to 10% of the balance of the Grandfathered
Account, to a maximum reduction of $100,000, which shall be permanently
forfeited, and he or she shall not be permitted to make Deferrals to the Plan in
the Plan Year following the Plan Year in which the withdrawal is made.



6.2
Form of Payment.



(a)
Retirement Benefit. A Participant who is entitled to receive a Retirement
Benefit shall receive payment of such benefit in a single lump sum, unless the
Participant elects on his or her initial Compensation Deferral Agreement to have
such benefit paid in one of the following alternative forms of payment (i)
substantially equal annual installments over a period of two to fifteen years,
as elected by the Participant, or (ii) a lump sum payment of a percentage of the
balance in the Retirement/Termination Account, with the balance paid in
substantially equal annual installments over a period of two to fifteen years,
as elected by the Participant.



(b)
Termination Benefit. A Participant who is entitled to receive a Termination
Benefit shall receive payment of such benefit in a single lump sum.



(c)
Specified Date Benefit. The Specified Date Benefit shall be paid in a single
lump sum, unless the Participant elects on the Compensation Deferral Agreement
with which the account was established to have the Specified Date Account paid
in substantially equal annual installments over a period of two to five years,
as elected by the Participant.



Notwithstanding any election of a form of payment by the Participant, upon a
Separation from Service the unpaid balance of a Specified Date Account with
respect to which payments have not commenced shall be paid in accordance with
the form of payment applicable to the Retirement, Termination, Disability or
Death Benefit, as applicable. If such benefit is payable in a single lump sum,
the unpaid balance of all Specified Date Accounts (including those in pay
status) will be paid in a lump sum.






--------------------------------------------------------------------------------




(d)
Disability Benefit. A Participant who is entitled to receive a Disability
Benefit shall receive payment of such benefit in a single lump sum.



(e)
Death Benefit. A designated Beneficiary who is entitled to receive a Death
Benefit shall receive payment of such benefit in a single lump sum.



(f)
Change in Control. A Participant will receive his or her Retirement or
Termination Benefit in a single lump sum payment equal to the unpaid balance of
all of his or her Accounts if Separation from Service occurs within 24 months
following a Change in Control.



A Participant or Beneficiary receiving installment payments when a Change in
Control occurs, will receive the remaining account balance in a single lump sum
within 90 days following the Change in Control.


(g)
Small Account Balances. The Company has the discretion to establish in writing
the provisions for paying out small account balances, provided such provisions
are in accordance with the rules set forth in this Section 6.2(g) and in Treas.
Reg. Section 1.409A-3(j)(4)(v). The Committee shall pay the value of the
Participant’s Accounts upon a Separation from Service in a single lump sum if
the balance of such Accounts is not greater than the dollar amount established
by the Company that is not in excess of the applicable dollar amount under Code
Section 402(g)(1)(B), provided the payment represents the complete liquidation
of the Participant’s interest in the Plan. In administering this Section 6.2(g),
the Committee shall apply the aggregation rules required under Treas. Reg.
Section 1.409A-3(j)(4)(v). Until changed by the Company in writing (and any such
changes shall be communicated to participants and shall apply to payments made
thereafter), as of the Effective Date, small accounts not in excess of $19,000
shall be paid in accordance with this Section 6.2(g).



(h)
Rules Applicable to Installment Payments. If a Payment Schedule specifies
installment payments, annual payments will be made beginning as of the payment
commencement date for such installments and shall continue on each anniversary
thereof until the number of installment payments specified in the Payment
Schedule has been paid. The amount of each installment payment shall be
determined by dividing (i) by (ii), where (i) equals the Account Balance as of
the Valuation Date and (ii) equals the remaining number of installment payments.



For purposes of Article VII, installment payments will be treated as a single
form of payment. If a lump sum equal to less than 100% of the
Retirement/Termination Account is paid, the payment commencement date for the
installment form of payment will be the first anniversary of the payment of the
lump sum.


(i)
Payments from Grandfathered Accounts. Upon termination of employment other than
by reason of death and if: (i) the Participant’s Account Balance is at least
$50,000, and (ii) the Participant has at least attained the age of 50 with 10 or
more Years of Service with the Company, the Distributable Amount (defined in the
prior Plan) shall be paid to the Participant in substantially equal annual
installments over





--------------------------------------------------------------------------------




fifteen years commencing on the first day of the thirteenth month following the
date of termination, or if properly elected, beginning on such later date as is
elected by the Participant in any of the succeeding four Plan Years.


6.3
Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). If the Plan receives a domestic relations order (within the
meaning of Code Section 414(p)(1)(B)) directing that all or a portion of a
Participant’s Accounts be paid to an “alternate payee,” any amounts to be paid
to the alternate payee(s) shall be paid in a single lump sum.



Notwithstanding any other provision of the Plan, the time and form of payment
applicable to the Accounts under Section 6.1 and Section 6.2 under a prior Plan
shall be preserved to the extent required to comply with the requirements of
Code Section 409A.






ARTICLE VII
Modifications to Payment Schedules
7.1
Participant’s Right to Modify. A Participant may modify any or all of the
alternative Payment Schedules with respect to an Account, consistent with the
permissible Payment Schedules available under the Plan, provided such
modification complies with the requirements of this Article VII.



7.2
Time of Election. The date on which a modification election is submitted to the
Committee must be at least 12 months prior to the date on which payment is
scheduled to commence under the Payment Schedule in effect prior to the
modification.



7.3
Date of Payment under Modified Payment Schedule. Except with respect to
modifications that relate to the payment of a Death Benefit or a Disability
Benefit, the date payments are to commence under the modified Payment Schedule
must be no earlier than five years after the date payment would have commenced
under the original Payment Schedule. Under no circumstances may a modification
election result in an acceleration of payments in violation of Code Section
409A.



7.4
Effective Date. A modification election submitted in accordance with this
Article VII is irrevocable upon receipt by the Committee and becomes effective
12 months after such date.



7.5
Effect on Accounts. An election to modify a Payment Schedule is specific to the
Account or payment event to which it applies, and shall not be construed to
affect the Payment Schedules of any other Accounts.







--------------------------------------------------------------------------------




7.6
Modifications to Grandfathered Accounts. Notwithstanding the preceding
provisions of this Article VII, a Participant may twice extend the time of
payment applicable to a Grandfathered Account having a “Scheduled Withdrawal
Date” at any time, provided the modification is submitted in writing at least 12
months in advance of the date the Grandfathered Account is scheduled to be paid
and the extension is for at least 2 years.



ARTICLE VIII
Valuation of Account Balances; Investments
8.1
Valuation. Deferrals and related Matching Contributions shall be credited to
appropriate Accounts on the date such Base Pay or Bonus Pay would have been paid
to the Participant absent the Compensation Deferral Agreement. Company
Contributions shall be credited to the Retirement/Termination Account at the
times determined by the Committee. Valuation of Accounts shall be performed
under procedures approved by the Committee.



8.2
Earnings Credit. Each Account will be credited with Earnings on each Business
Day, based upon the Participant’s investment allocation among a menu of
investment options selected in advance by the Committee, in accordance with the
provisions of this Article VIII (“investment allocation”).



8.3
Investment Options. Investment options will be determined by the Committee. The
Committee, in its sole discretion, shall be permitted to add or remove
investment options from the Plan menu from time to time, provided that any such
additions or removals of investment options shall not be effective with respect
to any period prior to the effective date of such change. The Committee, in its
sole discretion, may adopt in writing to the investment rules and procedures at
any time and may change the provisions set forth in Article VIII provided any
such change is in writing and written notification of any such change is
provided to Participants prior to the effective date of such change.



8.4
Investment Allocations. A Participant’s investment allocation constitutes a
deemed, not actual, investment among the investment options comprising the
investment menu. At no time shall a Participant have any real or beneficial
ownership in any investment option included in the investment menu, nor shall
the Participating Employer or any trustee acting on its behalf have any
obligation to purchase actual securities as a result of a Participant’s
investment allocation. A Participant’s investment allocation shall be used
solely for purposes of adjusting the value of a Participant’s Account Balances.



A Participant shall specify an investment allocation for each of his Accounts in
accordance with procedures established by the Committee. Allocation among the
investment options must be designated in increments of 1%. The Participant’s
investment allocation will become effective on the same Business Day or, in the
case of investment allocations received after a time specified by the Committee,
the next Business Day.


A Participant may change an investment allocation on any Business Day, both with
respect to future credits to the Plan and with respect to existing Account
Balances, in accordance with procedures adopted by the Committee. Changes shall
become effective on the same




--------------------------------------------------------------------------------




Business Day or, in the case of investment allocations received after a time
specified by the Committee, the next Business Day, and shall be applied
prospectively.


8.5
Unallocated Deferrals and Accounts. If the Participant fails to make an
investment allocation with respect to an Account, such Account shall be invested
in an investment option, the primary objective of which is the preservation of
capital, as determined by the Committee.



8.6
Company Stock. The Committee may include Company Stock as one of the investment
options described in Section 8.3. The Committee may, in its sole discretion,
limit the investment allocation of Matching Contributions and Company
Contributions to Company Stock. The Committee may also require Deferrals
consisting of equity-based Compensation to be allocated to Company Stock.



8.7
Diversification. A Participant may not re-allocate an investment in Company
Stock into another investment option. The portion of an Account that is invested
in Company Stock will be paid under Article VI in the form of whole shares of
Company Stock.



8.8
Effect on Installment Payments. If an Account is to be paid in installments, the
Committee will determine the portion of each payment that will be paid in the
form of Company Stock.



8.9
Dividend Equivalents. Dividend equivalents with respect to Company Stock will be
credited to the applicable Accounts in the form of additional shares or units of
Company Stock.



ARTICLE IX
Administration
9.1
Plan Administration. The Plan shall be administered by the Committee which shall
have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of the Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article XII.



9.2
Administration Upon Change in Control. Upon a Change in Control, the Committee,
as constituted immediately prior to such Change in Control, shall continue to
act as the Committee. The individual who was the Chief Executive Officer of the
Company (or if such person is unable or unwilling to act, the next highest
ranking officer) prior to the Change in Control shall have the authority (but
shall not be obligated) to appoint an independent third party to act as the
Committee.



Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with Account Balances consent to the removal and
replacement of the Committee. Notwithstanding the foregoing, neither the
Committee nor the officer described above shall have authority to direct
investment of trust assets under any rabbi trust described in Section 11.2.




--------------------------------------------------------------------------------






The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee, (ii)
indemnify the Committee (including individuals serving as Committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Committee’s duties hereunder, except with respect to matters resulting from the
Committee’s gross negligence or willful misconduct, and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries and Accounts as the Committee may
reasonably require.


9.3
Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). Withholdings with respect to amounts credited to the Plan shall be
deducted from Base Pay or Bonus Pay that has not been deferred to the Plan.



9.4
Indemnification. The Participating Employers shall indemnify and hold harmless
each employee, officer, director, agent or organization, to whom or to which are
delegated duties, responsibilities, and authority under the Plan or otherwise
with respect to administration of the Plan, including, without limitation, the
Committee and its agents, against all claims, liabilities, fines and penalties,
and all expenses reasonably incurred by or imposed upon him or it (including but
not limited to reasonable attorney fees) which arise as a result of his or its
actions or failure to act in connection with the operation and administration of
the Plan to the extent lawfully allowable and to the extent that such claim,
liability, fine, penalty, or expense is not paid for by liability insurance
purchased or paid for by the Participating Employer. Notwithstanding the
foregoing, the Participating Employer shall not indemnify any person or
organization if his or its actions or failure to act are due to gross negligence
or willful misconduct or for any such amount incurred through any settlement or
compromise of any action unless the Participating Employer consents in writing
to such settlement or compromise.



9.5
Delegation of Authority. In the administration of the Plan, the Committee may,
from time to time, employ agents and delegate to them such administrative duties
as it sees fit, and may from time to time consult with legal counsel who shall
be legal counsel to the Company.



9.6
Binding Decisions or Actions. The decision or action of the Committee in respect
of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.



ARTICLE X
Amendment and Termination
10.1
Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article X. Each
Participating Employer may also terminate its participation in the Plan.





--------------------------------------------------------------------------------






10.2
Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Account Balances of any Participant accrued as of the date
of any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date) or reduce any rights of a
Participant under the Plan or other Plan features with respect to Deferrals made
prior to the date of any such amendment or restatement without the consent of
the Participant. The Board of Directors of the Company may delegate to the
Committee the authority to amend the Plan without the consent of the Board of
Directors for the purpose of: (a) conforming the Plan to the requirements of
law; (b) facilitating the administration of the Plan; (c) clarifying provisions
based on the Committee’s interpretation of the document; and (d) making such
other amendments as the Board of Directors may authorize.



10.3
Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan and pay Participants and Beneficiaries their Account Balances
in a single lump sum at any time, to the extent and in accordance with Treas.
Reg. Section 1.409A-3(j)(4)(ix). If a Participating Employer terminates its
participation in the Plan, the benefits of affected Employees shall be paid at
the time provided in Article VI.



10.4
Accounts Taxable Under Code Section 409A. The Plan is intended to constitute a
plan of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Compensation Deferral
Agreement any provision or exercise of a right that otherwise would result in a
violation of Code Section 409A.



ARTICLE XI
Informal Funding
11.1
General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article XI. No Participant, spouse or Beneficiary shall have
any right, title or interest whatever in assets of the Participating Employers.
Nothing contained in the Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee, spouse, or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.



11.2
Rabbi Trust. A Participating Employer may, in its sole discretion, establish a
grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.



ARTICLE XII




--------------------------------------------------------------------------------




Claims
12.1
Filing a Claim. Any controversy or claim arising out of or relating to the Plan
shall be filed in writing with the Committee or its delegee (referred to
hereinafter as the “Committee”) which shall make all determinations concerning
such claim. Any claim filed with the Committee and any decision by the Committee
denying such claim shall be in writing and shall be delivered to the Participant
or Beneficiary filing the claim (the “Claimant”).

(a)
In General. Notice of a denial of benefits (other than Disability Benefits as
provided in Section 12.1(b)) will be provided within 90 days of the Committee’s
receipt of the Claimant’s claim for benefits. If the Committee determines that
it needs additional time to review the claim, the Committee will provide the
Claimant with a notice of the extension before the end of the initial 90-day
period. The extension will not be more than 90 days from the end of the initial
90-day period and the notice of extension will explain the special circumstances
that require the extension and the date by which the Committee expects to make a
decision.

(b)
Disability Benefits. Notice of denial of Disability Benefits (including any
determination related to a disability of a Participant under the Plan) (a
“Disability Benefit Claim”) will be provided within 45 days of the Committee’s
receipt of the Claimant’s Disability Benefit Claim. If the Committee determines
that it needs additional time to review the Disability Benefit Claim, the
Committee will provide the Claimant with a notice of the extension before the
end of the initial 45-day period. If the Committee determines that a decision
cannot be made within the first extension period due to matters beyond the
control of the Committee, the time period for making a determination may be
further extended for an additional 30 days. If such an additional extension is
necessary, the Committee shall notify the Claimant prior to the expiration of
the initial 30-day extension. Any notice of extension shall indicate the
circumstances necessitating the extension of time, the date by which the
Committee expects to furnish a notice of decision, the specific standards on
which such entitlement to a benefit is based, the unresolved issues that prevent
a decision on the claim and any additional information needed to resolve those
issues. A Claimant will be provided a minimum of 45 days to submit any necessary
additional information to the . In the event that a 30-day extension is
necessary due to a Claimant’s failure to submit information necessary to decide
a claim, the period for furnishing a notice of decision shall be tolled from the
date on which the notice of the extension is sent to the Claimant until the
earlier of the date the Claimant responds to the request for additional
information or the response deadline.

(c)
Contents of Notice. If a claim for benefits is completely or partially denied,
notice of such denial shall be in writing and shall set forth the reasons for
denial in plain language. The notice shall: (i) cite the pertinent provisions of
the Plan document, and (ii) explain, where appropriate, how the Claimant can
perfect the claim, including a description of any additional material or
information necessary to complete the claim and why such material or information
is necessary. The claim denial also shall include an explanation of the claims
review procedures and the time limits applicable





--------------------------------------------------------------------------------




to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse decision on
review.
(d)
Contents of Notice – Disability Benefit Claim. In the case of a complete or
partial denial of a Disability Benefit Claim, the notice shall provide, in
addition to the information required by Section 12.1(c), (i) a discussion of the
decision, including an explanation of the basis for disagreeing with or not
following the views presented by the Claimant to the Committee of health care
professionals treating the Claimant and vocational professionals who evaluated
the Claimant, the views of medical or vocational experts whose advice was
obtained on behalf of the Committee in connection with a Claimant’s adverse
benefit determination, without regard to whether the advice was relied upon in
making the benefit determination, or a disability determination regarding the
Claimant presented by the Claimant to the Committee made by the Social Security
Administration, (ii) if the adverse benefit determination is based on a medical
necessity or experimental treatment or similar exclusion or limit, either an
explanation of the scientific or clinical judgment for the determination,
applying the terms of the Plan to the Claimant’s medical circumstances, or a
statement that such explanation will be provided free of charge upon request,
(iii) the specific internal rules, guidelines, protocols, standards or other
similar criteria of the Plan relied upon in making the adverse determination or,
alternatively, a statement that such rules, guidelines, protocols, standards or
other similar criteria of the Plan do not exist, (iv) a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits, and (v) the adverse benefit determination
shall be provided in a culturally and linguistically appropriate manner as
described in 29 C.F.R. § 2560.503-1(o)(1) and Section 12.2(e).

12.2
Appeal of Denied Claims. A Claimant whose claim has been completely or partially
denied shall be entitled to appeal the claim denial by filing a written appeal
with an individual or committee or entity designated to hear such appeals (the
“Appeals Committee”).

(a)
Information and Hearing. A Claimant who timely requests a review of the denied
claim (or his or her authorized representative) may review, upon request and
free of charge, copies of all documents, records and other information relevant
to the denial and may submit written comments, documents, records and other
information relevant to the claim to the Appeals Committee. All written
comments, documents, records, and other information shall be considered
“relevant” if the information: (i) was relied upon in making a benefits
determination, (ii) was submitted, considered or generated in the course of
making a benefits decision regardless of whether it was relied upon to make the
decision, or (iii) demonstrates compliance with administrative processes and
safeguards established for making benefit decisions. The Appeals Committee may,
in its sole discretion and if it deems appropriate or necessary, decide to hold
a hearing with respect to the claim appeal.

(b)
In General. Appeal of a denied benefits claim (other than a Disability Benefits
Claim) must be filed in writing with the Appeals Committee no later than 60 days
after





--------------------------------------------------------------------------------




receipt of the written notification of such claim denial. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 60 days
following receipt of the appeal (or within 120 days after such receipt, in a
case where there are special circumstances requiring extension of time for
reviewing the appealed claim). If an extension of time for reviewing the appeal
is required because of special circumstances, written notice of the extension
shall be furnished to the Claimant prior to the commencement of the extension.
The notice will indicate the special circumstances requiring the extension of
time and the date by which the Appeals Committee expects to render the
determination on review. The review will take into account comments, documents,
records and other information submitted by the Claimant relating to the claim
without regard to whether such information was submitted or considered in the
initial benefit determination. The Appeals Committee’s decision shall be made in
good faith shall be final.
(c)
Disability Benefit Claim. Appeal of a denied Disability Benefit Claim must be
filed in writing with the Appeals Committee no later than 180 days after receipt
of the written notification of such claim denial. The review shall be conducted
by the Appeals Committee (exclusive of the person who made the initial adverse
decision or such person’s subordinate). In reviewing the appeal, the Appeals
Committee shall: (i) not afford deference to the initial denial of the claim,
(ii) consult a medical professional who has appropriate training and experience
in the field of medicine relating to the Claimant’s disability and who was
neither consulted as part of the initial denial nor is the subordinate of such
individual, and (iii) identify the medical or vocational experts whose advice
was obtained with respect to the initial benefit denial, without regard to
whether the advice was relied upon in making the decision. The Appeals Committee
shall make its decision regarding the merits of the denied claim within 45 days
following receipt of the appeal (or within 90 days after such receipt, in a case
where there are special circumstances requiring extension of time for reviewing
the appealed claim). If an extension of time for reviewing the appeal is
required because of special circumstances, written notice of the extension shall
be furnished to the Claimant prior to the commencement of the extension. The
notice will indicate the special circumstances requiring the extension of time
and the date by which the Appeals Committee expects to render the determination
on review. Following its review of any additional information submitted by the
Claimant, the Appeals Committee shall render a decision on its review of the
denied claim. Before issuing an adverse determination on appeal, the Appeals
Committee shall provide the Claimant, free of charge, with any new or additional
evidence considered, relied upon, or generated by the Plan or other person
making the benefit determination (or at the direction of the Plan, insurer, or
such other person) in connection with the claim; such evidence must be provided
as soon as possible and sufficiently in advance of the date on which the notice
of adverse benefit determination on Appeal is required to be provided in this
Section 12.2(b) to give the Claimant a reasonable opportunity to respond prior
to that date, and, before issuing an adverse determination on appeal based on a
new or additional rationale, the Appeals Committee shall provide the Claimant,
free of charge, with the rationale; the rationale must be provided as soon as
possible and sufficiently in advance of the date on which the notice of adverse





--------------------------------------------------------------------------------




determination on appeal is required to be provided to give the Claimant a
reasonable opportunity to respond prior to that date.
(d)
Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language.

The decision on review shall set forth: (i) the specific reason or reasons for
the denial, (ii) specific references to the pertinent Plan provisions on which
the denial is based, (iii) a statement that the Claimant is entitled to receive,
upon request and free of charge, reasonable access to and copies of all
documents, records, or other information relevant (as defined above) to the
Claimant’s claim, and (iv) a statement describing any voluntary appeal
procedures offered by the plan and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.
(e)
Contents of Notice – Disability Benefit Claim. For the denial of a Disability
Benefit Claim on Appeal, the notice shall provide, in addition to the
information required by Section 12.2(c) of the Plan, (i) a discussion of the
decision, including an explanation of the basis for disagreeing with or not
following the views presented by the Claimant to the Appeals Committee of health
care professionals treating the Claimant and vocational professionals who
evaluated the Claimant, the views of medical or vocational professionals whose
advice was obtained on behalf of the Appeals Committee in connection with a
Claimant’s adverse benefit determination, without regard to whether the advice
was relied upon in making the determination, or a disability determination
regarding the Claimant presented by the Claimant to the Appeals Committee made
by the Social Security Administration, (ii) if the adverse benefit determination
is based on a medical necessity or experimental treatment or similar exclusion
or limit, either an explanation of the scientific or clinical judgment for the
determination, applying the terms of the Plan to the Claimant’s medical
circumstances, or a statement that such explanation will be provided free of
charge upon request in writing, (iii) the specific internal rules, guidelines,
protocols, standards or other similar criteria of the Plan relied upon in making
the adverse determination, or a statement that such rules, guidelines,
protocols, standards or other similar criteria do not exist, (iv) the adverse
benefit determination on review shall be provided in a culturally and
linguistically appropriate manner as described in 29 C.F.R. § 2560.503-1(o)(1)
and Section 12.2(e) of the Plan, and (v) a statement of the Claimant’s right to
pursuant any voluntary appeal procedures available under the Plan and bring a
civil action in state or federal court under Section 502(a) of ERISA following
the adverse determination on Appeal, and any applicable contractual limitations
period that applies to the Claimant’s right to bring such an action, including
the calendar date on which the contractual limitations period expires for the
claim.

(f)
Culturally and Linguistically Appropriate Manner. For purposes of the Plan’s
claims procedure with regard to a Disability Benefit Claim: (i) the Plan is
considered to provide a notice in a “culturally and linguistically appropriate
manner” in accordance with 29 C.F.R. § 2560.503-1(o)(1) if: (A) the Plan
provides oral language services





--------------------------------------------------------------------------------




(such as a telephone customer assistance hotline) that include answering
questions in any applicable non-English language and providing assistance with
filing claims and appeals in any applicable non-English language; (B) the Plan
provides, upon request, a notice in any applicable non-English language; and (C)
the Plan includes in the English versions of all notices, a statement
prominently displayed in any applicable non-English language clearly indicating
how to access the language services provided by the Plan; (ii) with respect to
an address in any United States county to which a notice is sent, a non-English
language is an applicable non-English language if ten percent or more of the
population residing in the county is literate only in the same non-English
language, as determined in guidance published by the Secretary as provided under
29 C.F.R. § 2560.503-1(o)(1).
(g)
Procedures for Claimant Representative. The Committee may establish reasonable
procedures for determining whether a person has been authorized to act on behalf
of a Claimant.

(h)
Independence and Impartiality of Adjudication. In the case of a Disability
Benefit Claim, the Plan shall ensure that all claims and appeals are adjudicated
in a manner designed to ensure the independence and impartiality of the persons
involved in making the decision. Accordingly, decisions regarding hiring,
compensation, termination, promotion, or other similar matters with respect to
any individual (such as a claims adjudicator or medical or vocational expert)
shall not be based upon the likelihood that the individual will support the
denial of benefits.

12.3
Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Account Balances
consent to the replacement.

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.
Each Participating Employer shall, with respect to the Committee identified
under this Section 12.3: (a) pay its proportionate share of all reasonable
expenses and fees of the Appeals Committee, (b) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (c) supply full and timely information to the Appeals
Committee on all matters related to the Plan, any rabbi trust, Participants,
Beneficiaries and Accounts as the Appeals Committee may reasonably require.
12.4
Legal Action.



(a)
In General. Subject to the provisions of Section 12.4(b), a Claimant may not
bring any legal action, including commencement of any arbitration, relating to a
claim for





--------------------------------------------------------------------------------




benefits under the Plan unless and until the Claimant has followed the claims
procedures under the Plan and exhausted his or her administrative remedies under
such claims procedures.
i.
Deemed Exhaustion of Administrative Remedies. In the case of a Disability
Benefit Claim:

(i)
If the Committee or Appeals Committee fails to strictly adhere to all the
requirements of the claims procedures set out under Section 12.1 and 12.2 with
respect to the Disability Benefit Claim, the Claimant is deemed to have
exhausted the administrative remedies available under the claims procedures.
Accordingly, the Claimant is entitled to pursue any available remedies under
Section 502(a) of ERISA on the basis that the Plan has failed to provide a
reasonable claims procedure that would yield a decision on the merits of the
claim. If the Claimant chooses to pursue remedies under Section 502(a) of ERISA
under such circumstances, the claim or appeal is deemed denied on review without
the exercise of discretion by an appropriate fiduciary.

(ii)
Notwithstanding Section 12.4(b)(i), the administrative remedies available under
the Plan with respect to a Disability Benefit Claim will not be deemed exhausted
based on de minimis violations that do not cause, and are not likely to cause,
prejudice or harm to the Claimant so long as the Committee or Appeals Committee
demonstrates that the violation was for good cause or due to matters beyond the
control of the Committee or Appeals Committee and that violation occurred in the
context of an ongoing, good faith exchange of information between the Committee
or Appeals Committee and the Claimant. This exception is not available if the
violation is part of a pattern or practice of violations by the Plan. The
Claimant may request a written explanation of the violation from the Committee
or Appeals Committee, which must provide such explanation within 10 days,
including a specific description of its bases, if any, for asserting that the
violation should not cause the administrative remedies available under the Plan
to be deemed exhausted. If a court rejects the Claimant’s request for immediate
review under Section 12.4(b)(i) of the Plan on the basis that the Committee or
Appeals Committee met the standards for the exception under this Section
12.4(b)(ii), the claim shall be considered as re-filed on appeal upon the
Committee’s or Appeals Committee’s receipt of the decision of the court. Within
a reasonable time after the receipt of the decision, the Committee or Appeals
Committee shall provide the Claimant with notice of resubmission.

(b)
Legal Costs. If a Participant or Beneficiary prevails in a legal proceeding
brought under the Plan to enforce the rights of such Participant or any other
similarly situated Participant or Beneficiary, in whole or in part, the
Participating Employer shall reimburse such Participant or Beneficiary for all
legal costs, expenses, attorneys’ fees and such other liabilities incurred as a
result of such proceedings. If the legal proceeding is brought in connection
with a Change in Control, or a “change in control” as defined in a rabbi trust
described in Section 11.2, the Participant or





--------------------------------------------------------------------------------




Beneficiary may file a claim directly with the trustee for reimbursement of such
costs, expenses and fees. For purposes of the preceding sentence, the amount of
the claim shall be treated as if it were an addition to the Participant’s or
Beneficiary’s Account Balance.
12.5
Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

12.6    Arbitration.
(a)
Prior to Change in Control. Notwithstanding any other provision of the Plan and
except as prohibited under applicable law, if, prior to a Change in Control, any
claim or controversy between a Participating Employer and a Participant or
Beneficiary is not resolved through the claims procedure set forth in Article
XII, such claim shall be submitted to and resolved exclusively by expedited
binding arbitration by a single arbitrator. Arbitration shall be conducted in
accordance with the following procedures:

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either JAMS, the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.
In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or




--------------------------------------------------------------------------------




Beneficiary may, if he/she/it wishes, pay up to one-half of those amounts. Each
party shall pay its own attorneys’ fees, costs, and expenses, unless the
arbitrator orders otherwise. The prevailing party in such arbitration, as
determined by the arbitrator, and in any enforcement or other court proceedings,
shall be entitled, to the extent permitted by law, to reimbursement from the
other party for all of the prevailing party’s costs (including but not limited
to the arbitrator’s compensation), expenses, and attorneys’ fees. The arbitrator
shall have no authority to add to or to modify the Plan, shall apply all
applicable law, and shall have no lesser and no greater remedial authority than
would a court of law resolving the same claim or controversy. The arbitrator
shall, upon an appropriate motion, dismiss any claim without an evidentiary
hearing if the party bringing the motion establishes that it would be entitled
to summary judgment if the matter had been pursued in court litigation.
The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.
The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.
This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under the Plan.
Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.
Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of the Plan, the terms
of the Plan shall prevail.
If any of the provisions of this Section 12.6(a) are determined to be unlawful
or otherwise unenforceable, in the whole part, such determination shall not
affect the validity of the remainder of this section and this section shall be
reformed to the extent necessary to carry out its provisions to the greatest
extent possible and to insure that the resolution of all conflicts between the
parties, including those arising out of statutory claims, shall be resolved by
neutral, binding arbitration. If a court should find that the provisions of this
Section 12.6(a) are not absolutely binding,




--------------------------------------------------------------------------------




then the parties intend any arbitration decision and award to be fully
admissible in evidence in any subsequent action, given great weight by any
finder of fact and treated as determinative to the maximum extent permitted by
law.
The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claim(s) of a
single Participant or Beneficiary.
(b)
Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Participating Employer out of or relating to or concerning the provisions of
the Plan, such dispute, controversy or claim shall be finally settled by a court
of competent jurisdiction which, notwithstanding any other provision of the
Plan, shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Committee, or
the Appeals Committee.

ARTICLE XIII
General Provisions
13.1
Assignment. No interest of any Participant, spouse or Beneficiary under the Plan
and no benefit payable hereunder shall be assigned as security for a loan, and
any such purported assignment shall be null, void and of no effect, nor shall
any such interest or any such benefit be subject in any manner, either
voluntarily or involuntarily, to anticipation, sale, transfer, assignment or
encumbrance by or through any Participant, spouse or Beneficiary.
Notwithstanding anything to the contrary herein, however, the Committee has the
discretion to make payments to an alternate payee in accordance with the terms
of a domestic relations order (as defined in Code Section 414(p)(1)(B)).



The Company may assign any or all of its liabilities under the Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.


13.2
No Legal or Equitable Rights or Interest. No Participant or other person shall
have any legal or equitable rights or interest in the Plan that are not
expressly granted in the Plan. Participation in the Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s beneficiaries resulting from a deferral of income pursuant to the
Plan.



13.3
No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.



13.4
Notice. Any notice or filing required or permitted to be delivered to the
Committee under the Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or,





--------------------------------------------------------------------------------




if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Written transmission shall be sent by
certified mail to:


CHICO’S FAS, INC.
ATTN: DIRECTOR OF HUMAN RESOURCES
11215 METRO PARKWAY
FT. MYERS, FLORIDA 33966


Any notice or filing required or permitted to be given to a Participant under
the Plan shall be sufficient if in writing or hand-delivered, or sent by mail to
the last known address of the Participant.


13.5
Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
the Plan, the text shall control.



13.6
Invalid or Unenforceable Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof and the Committee may elect in its sole discretion
to construe such invalid or unenforceable provisions in a manner that conforms
to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.



13.7
Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.



13.8
Facility of Payment to a Minor. If a distribution is to be made to a minor, or
to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (a) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(b) to the conservator or committee or, if none, to the person having custody of
an incompetent payee. Any such distribution shall fully discharge the Committee,
the Company, and the Plan from further liability on account thereof.



13.9
Governing Law. To the extent not preempted by ERISA, the laws of the State of
Florida shall govern the construction and administration of the Plan.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned executed the Plan to be effective as of the
Effective Date.




Chico’s FAS, Inc.


By: Andrew Gottman                         (Print Name)


Its: Vice President, Total Rewards, Payroll and HR Strategy (Title)




/s/ Andrew Gottman                         (Signature)




Date: March 12, 2019                    




